NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2006-1634, -1649

                          CLASSEN IMMUNOTHERAPIES, INC.,

                                                        Plaintiff-Appellant,

                                            v.

                                      BIOGEN IDEC,

                                                        Defendant-Appellee,
                                           and

                                   GLAXOSMITHKLINE,

                                                        Defendant-Appellee,
                                           and


                                   MERCK & CO., INC.,

                                                        Defendant-Cross Appellant,
                                           and

    CHIRON CORPORATION, KAISER-PERMANENTE, INC., KAISER PERMANENTE
VENTURES, KAISER PERMANENTE INTERNATIONAL, KAISER PERMANENTE INSURANCE
 COMPANY, THE PERMANENTE FEDERATION, LLC, THE PERMANENTE COMPANY, LLC,
 THE PERMANENTE FOUNDATION, THE PERMANENTE MEDICAL GROUP, INC., KAISER
 FOUNDATION HOSPITALS, KAISER FOUNDATION ADDED CHOICE HEALTH PLAN, INC.,
                  and KAISER FOUNDATION HEALTH PLAN INC.,

                                                        Defendants.


      Joseph J. Zito, Zito tlp, of Washington, DC, argued for plaintiff-appellant.

      Joshua M. Hiller, Wilmer Cutler Pickering Hale and Dorr LLP, of Boston,
Massachusetts, for defendant-appellee, Biogen IDEC. On the brief were David B.
Bassett, of New York, New York, and David A. Wilson, of Washington, DC.

      George F. Pappas, Covington & Burling LLP, of Washington, DC, argued for
defendant-appellee, GlaxoSmithKline. With him on the brief were Jeffrey B. Elikan and
Kevin B. Collins. Of counsel was Scott C. Weidenfeller.
      Mary B. Graham, Morris, Nichols, Arsht & Tunnell, LLP, of Wilmington, Delaware,
argued for defendant-cross appellant. With her on the brief was James W. Parrett, Jr.
Of counsel on the brief were Robert L. Baechtold, Fitzpatrick, Cella, Harper & Scinto, of
New York, New York; and Edward W. Murray and Mary J. Morry, Merck & Co., Inc., of
Rahway, New Jersey.

Appealed from: United States District Court for the District of Maryland

Judge William D. Quarles, Jr.
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                   2006-1634, -1649

                        CLASSEN IMMUNOTHERAPIES, INC.,

                                                      Plaintiff-Appellant,

                                           v.

                                    BIOGEN IDEC,

                                                      Defendant-Appellee,

                                          and

                                GALAXOSMITHKLlNE,

                                                      Defendant-Appellee,

                                          and

                                 MERCK & CO., INC.,

                                                      Defendant-Cross Appellant,

                                          and

  CHIRON CORPORATION, KAISER-PERMANENTE, INC., KAISER PERMANENTE
  VENTURES, KAISER PERMANENTE INTERNATIONAL, KAISER PERMANENTE
      INSURANCE COMPANY, THE PERMANENTE FEDERATION, LLC, THE
     PERMANENTE COMPANY, LLC, THE PERMANENTE FOUNDATION, THE
   PERMANENTE MEDICAL GROUP, INC., KAISER FOUNDATION HOSPITALS,
    KAISER FOUNDATION ADDED CHOICE HEALTH PLAN, INC., and KAISER
                   FOUNDATION HEALTH PLAN INC.,

                                                      Defendants.


Appeal from the United States District Court for the District of Maryland in Case No. 04-
CV-2607, Judge William D. Quarles, Jr.
                          ____________________________

                           DECIDED: December 19, 2008
                           ____________________________
Before NEWMAN and MOORE, Circuit Judges, and FARNAN, District Judge. *

MOORE, Circuit Judge.

       In light of our decision in In re Bilski, 545 F.3d 943 (Fed. Cir. 2008) (en banc), we

affirm the district court’s grant of summary judgment that these claims are invalid under

35 U.S.C. § 101.    Dr. Classen’s claims are neither “tied to a particular machine or

apparatus” nor do they “transform[] a particular article into a different state or thing.”

Bilski, 545 F.3d at 954. Therefore we affirm.




       *
              Hon. Joseph J. Farnan, Jr., United States District Court for the District of
Delaware, sitting by designation.



2006-1634, -1649                             2